294 F.3d 879
Gloria J. McCASKILL, Plaintiff-Appellant,v.SCI MANAGEMENT CORPORATION, SCI Illinois Services Incorporated, doing business as Evergreen Cemetery, Sam Smith, et al., Defendants-Appellees.
No. 00-2839.
United States Court of Appeals, Seventh Circuit.
June 24, 2002.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division. No. 00 C 1543. Suzanne B. Conlon, Judge.
Before BAUER, MANION, and ROVNER, Circuit Judges.

ORDER

1
A majority of the panel has voted to grant defendants-appellees' petition for rehearing, and the panel opinion issued April 4, 2000, is hereby vacated. No further argument being necessary, the matter will be decided on the record. FED. R. APP. P. 40(a)(4).